Citation Nr: 1329942	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  00-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to July 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  Thereafter, the case was transferred to the Reno, Nevada RO (and jurisdiction of his claims file is with the Reno RO).  [It appears that he has since relocated to Alabama; his appeal is being processed by the Appeals Management Center (AMC).]  In February 2002, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In May 2002, the Board sought additional development of evidence under a regulation then in effect.  In July 2003, January 2007, March 2008 (when the Board also denied service connection for a foot disability) and March 2012 (when the Board also denied service connection for a low back disability), the claim was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Pursuant to the March 2012 Board remand, the Veteran was scheduled for a VA psychiatric evaluation to determine the nature and likely etiology of his psychiatric disability.  A review of the record found that after he failed to report for the examination when it was initially scheduled; VA verified his address and arranged for it to be rescheduled.  He again failed to report.  However, the record suggests he may not have received notice of the scheduled examinations; although notice was mailed to his address of record on [redacted] (and was not returned as undeliverable), numerous communications from the Veteran list a different address- on [redacted], and an August 2013 Report of Contact reflects that the Veteran's representative provided a P.O. Box as the Veteran's current address.  As the Veteran's and his representative's suggest that the Veteran has been residing at a location other than where VA's written communications to him advising him of scheduled examinations were sent, development to verify his address and reschedule him for a VA examination is necessary.

The Veteran is advised that a consequence of a failure (without good cause) to report for a VA examination may be an adverse determination on his claims.  38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO must first arrange for verification of the Veteran's current mailing address.  The verification of the address must be documented in the record (and the address determined to be the correct one must be reconciled with the address cited/used by his representative.  

The RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether any currently diagnosed acquired psychiatric disability is related to his military service.  The Veteran must be timely notified of the place, date, and time of the examination (at the verified address); and a copy of the notice letter must be associated with the claims file.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following: 

(a)  Identify (by medical diagnosis) each psychiatric disability entity found.

(b)  As to each psychiatric disability entity diagnosed, opine regarding its most likely etiology, specifically whether it is at least as likely as not (a 50 percent or better probability) that the psychiatric disability is related to the Veteran's service. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

2.  The RO should then review the record and readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

